14-426
    Weng v. Lynch
                                                                                       BIA
                                                                                   Sichel, IJ
                                                                               A089 255 577
                                                                               A076 143 153
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    19th day of June, two thousand fifteen.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    LI YU WENG, HUI ZHOU,
             Petitioners,

                    v.                                                      14-426
                                                                            NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,*
             Respondent.
    _____________________________________

    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Loretta E. Lynch is automatically substituted
    for former Attorney General Eric H. Holder, Jr. as Respondent.


                                              1
FOR PETITIONER:            Joshua E. Bardavid, New York, New
                           York.

FOR RESPONDENT:            Joyce R. Branda, Acting Assistant
                           Attorney General; Kiley Kane, Senior
                           Litigation Counsel; Ann M. Welhaf,
                           United States Department of Justice,
                           Civil Division, Office of
                           Immigration Litigation, Washington,
                           D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Li Yu Weng and her husband, Hui Zhou, natives

and citizens of the People’s Republic of China, seek review of

a February 5, 2014, decision of the BIA affirming an April 27,

2012, decision of an Immigration Judge (“IJ”) denying Weng’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Li Yu Weng,

Hui Zhou, Nos. A089 255 577, A076 143 153 (B.I.A. Feb. 5, 2014),

aff’g Nos. A089 255 577, A076 143 153 (Immig. Ct. N.Y. City Apr.

27, 2012).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.




                               2
    Under the circumstances of this case, we review the IJ’s

decision, including the portions not explicitly discussed by

the BIA.    Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

2005).     The applicable standards of review are well

established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications such as Weng’s, governed by the

REAL ID Act of 2005, the agency may, considering the totality

of the circumstances, base a credibility finding on an asylum

applicant’s “demeanor, candor, or responsiveness,” the

plausibility of her account, and inconsistencies in her

statements, so long as they reasonably support an inference that

the applicant is not credible.       8 U.S.C. § 1158(b)(1)(B)(iii);

see Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

We defer “to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin, 534 F.3d at 167.        In this case, the agency

reasonably based its adverse credibility determination on the

inherent implausibility of aspects of Weng’s claim and

discrepancies in her evidence.

                                 3
    Substantial evidence supports an implausibility finding

if, as is the case here, “the reasons for [the IJ’s] incredulity

are evident” and “tethered to the record evidence.”    Wensheng

Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007).    Weng claimed

that she began practicing Falun Gong after she was diagnosed

with diabetes, and that her practice alleviated her symptoms.

Weng testified that authorities arrested and detained her for

five days, during which they beat her and gave her very little

food and water.   Weng also testified that while she was

detained, she did not notice any diabetes symptoms.   After she

was released, she testified that she did not see a doctor about

her diabetes, despite feeling “greatly uncomfortable” because:

she saw a different doctor regarding the injuries she sustained

while detained; her diabetes doctor was far away; and she

thought that when her bruises cleared up, she would feel fine.

When asked why she did not go to her diabetes doctor after her

injuries healed and she still did not feel well, Weng answered

that she did not know.

    The agency’s adverse credibility finding was further

supported by inconsistencies in Weng’s evidence and testimony.

Weng claimed that her friend who introduced her to the practice

                               4
of Falun Gong was arrested and detained for one month in China.

Weng initially testified that she did not learn about the arrest

until after she left China, but then testified that she learned

about the arrest before leaving China.     When asked about the

discrepancy, Weng explained that she was nervous, an

explanation the agency was not compelled to accept.    Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

    Additionally, Weng gave discrepant reasons for why she had

not submitted medical documents regarding her diabetes: her

mother attempted to go to the clinic to get the records but could

not find it; the medical records were in her home in China and

her mother could not find them there; and her mother went to

the clinic, and the clinic staff told her that its practice was

to destroy all medical records shortly after seeing the patient.

Weng’s explanation was that she had meant to say that her mother

could not find the evidence, not that she could not find the

clinic.   Weng submitted a letter from her mother, but it made

no mention of efforts to obtain Weng’s medical documents.

    Because the REAL ID Act permits the agency to base a

credibility finding on the plausibility of an asylum

applicant’s account and inconsistencies in her statements

                                5
regardless of whether they go to the heart of her claim, the

totality of the circumstances supports the agency’s adverse

credibility determination.   8 U.S.C. § 1158(b)(1)(B)(iii);

see Xiu Xia Lin, 534 F.3d at 167.   Because the only evidence

of a threat to Weng’s life or freedom depended upon her

credibility, the agency’s finding that she was not credible

prevents her from prevailing on her claims for asylum,

withholding of removal, and CAT relief.   Paul v. Gonzales, 444

F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                              6